 

Exhibit 10.1

 

INTERSECT BEVERAGE, LLC

 

June 5, 2020

Eastside Distilling

1001 SE Water Ave

Suite 390

Portland OR 97214

 

Re: General Mutual Release dated effective as of April 24, 2020 (“Mutual
Release”), by and among Intersect Beverage, LLC, a California limited liability
company, and its principals Patrick J. Kilkenny and Stephanie Kilkenny, and
Robert Grammen (collectively, “Intersect”), and Eastside Distilling, Inc., a
Nevada corporation (the “Company”), and Paul Shoen, Jack Peterson, and Lawrence
Firestone (collectively, “Eastside”).

 

To Whom it May Concern:

 

Eastside agreed in the Mutual Release to nominate Geoffrey Gwin for election at
Eastside’s 2020 Annual Meeting of Stockholders, and to cause Geoffrey Gwin to be
submitted to the shareholders for election. Intersect hereby waives that
requirement and instead agrees that Robert Grammen be nominated for election in
place of Geoffrey Gwin.

 

Intersect and the Company acknowledge and agree that all other terms of the
Mutual Release continue to be enforceable, and further that references to the
Asset Purchase Agreement in the Mutual Release were intended to and do include
the Transaction Documents referred to in the Asset Purchase Agreement.

 

The Parties to this letter agreement represent and warrant that they have the
power and authority to enter into this letter agreement.

 

Intersect Beverage, LLC         By: /s/ Patrick J. Kilkenny     Name: Patrick J.
Kilkenny     Its: Manager           Patrick J. Kilkenny           /s/ Patrick J.
Kilkenny     Patrick J. Kilkenny           Stephanie Kilkenny           /s/
Stephanie Kilkenny     Stephanie Kilkenny           Robert Grammen           /s/
Robert Grammen     Robert Grammen  

 

Acknowledged and agreed:       Eastside Distilling, Inc.         By: /s/
Lawrence Firestone     Name: Lawrence Firestone     Its: Chief Executive Officer
 

 

 

 